Title: From Thomas Jefferson to Samuel Betton, 20 December 1807
From: Jefferson, Thomas
To: Betton, Samuel


                        
                            Washington Dec. 20. 07.
                        
                        Th: Jefferson presents his compliments to mr Betton, whose letter of Nov. 24. he recieved only two days ago.
                            he thanks him for the samples of rice forwarded, and will endeavor to second mr Betton’s patriotic views by so disposing
                            of them as to make a fair experiment of their value. he assures mr Betton of his respects.
                    